               Case 3:18-cv-05720-JLR Document 33 Filed 01/27/21 Page 1 of 2




1                                                         United States District Judge James L. Robart

2

3

4

5

6

7
                                 UNITED STATES DISTRICT COURT
8                               WESTERN DISTRICT OF WASHINGTON
9
     DANIEL GRISSOM,                                    )
10                                                      ) CIVIL NO. 3:18-cv-05720-JLR
                            Plaintiff,                  )
11                                                      ) ORDER FOR ATTORNEY'S FEES
     vs.                                                ) PURSUANT TO 42 U.S.C. § 406(b)
12                                                      )
     COMMISSIONER OF SOCIAL SECURITY,                   )
13                                                      )
                            Defendant.                  )
14
                                                        )
15

16          THIS MATTER having come on regularly before the undersigned upon Plaintiff’s

17   Motion For Attorney’s Fees Pursuant to 42 U.S.C.§ 406(b), the Court having considered the
18   contentions of Plaintiff and Defendant, this motion being unopposed by the Commissioner, good
19
     cause having been shown for entry of the Order, now therefore, it is hereby
20
            ORDERED that Plaintiff’s attorney Elie Halpern is awarded a gross attorney’s fee of
21
     $15,332.00 pursuant to 42 U.S.C. § 406(b), reduced by the EAJA fees of $8,589.12 that
22
     previously were awarded, leaving a net fee of $6,742.88. When issuing the 42 U.S.C. § 406(b)
23
     check for payment to Plaintiff’s attorney herein, Social Security is directed to send to Plaintiff’s
24

25

                                                                    Halpern Olivares PLLC
                                                                    2102 Carriage Drive SW, Building E102
     ORDER FOR ATTORNEY'S FEES PURSUANT TO 42                       Olympia, WA 98502
     U.S.C. § 406(b) - 1                                            (360) 753-8055, Fax: (360) 753-8584
                                                                    Ehalpern7379@gmail.com
                  Case 3:18-cv-05720-JLR Document 33 Filed 01/27/21 Page 2 of 2




1    attorney the net balance of $6,742.88, minus any applicable processing fees as allowed by

2    statute.
3               DATED this 27th day of January, 2021.
4

5

6
                                                        A
                                                        James L. Robart
7                                                       United States District Judge

8    Presented by:

9
     s/ Elie Halpern____________
10   Elie Halpern, WSB No. 1519
     Attorney for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                 Halpern Olivares PLLC
                                                                 2102 Carriage Drive SW, Building E102
     ORDER FOR ATTORNEY'S FEES PURSUANT TO 42                    Olympia, WA 98502
     U.S.C. § 406(b) - 2                                         (360) 753-8055, Fax: (360) 753-8584
                                                                 Ehalpern7379@gmail.com
